DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 and 02/10/2021 has been entered. 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 02/10/2021, with respect to the drawing objection, specification objection, and the U.S.C. 112(a) rejections have been fully considered and are persuasive, applicant’s amendments remedies these issues that have been raised in the office action dated 12/09/2021, therefore these objections and rejections have been withdrawn. 
Applicant's arguments filed 02/10/2021, pages 10-14 pertaining to the U.S.C. 103 rejections have been fully considered but they are not persuasive. 	
Applicant's remarks on page 12 assert that "it is apparent from the Figure of Allinquant that the spacing rings 12 and 13 of Allinquant act as seals", but does not explain why and does not rely on any description in Allinquant to support this assertion. Allinquant does not explicitly state that guide rings have a sealing function. It is not readily apparent that these guide rings would function as seals since there would be leakage past these guide rings. Without the use of a suitable sealing material and sealing configuration such as adequate contact pressure, there is no reason to believe spacing rings 12 and 13 would act as seals when they are not disclosed as seals.
Applicant's remarks state that "if the spacing rings 12 and 13 are not seals, then the Office Action's proposed combination does not disclose all the features of claim 1, 
Applicant's remarks state that Schmidt teaches away from using seals, but the proposed combination in the previous office action only implements spacing rings, not seal rings. Applicant’s remarks on page 12 states that:
“paragraph 0027 does criticize and discourage “additional components, such as seals on the piston head.” A person of ordinary skill would conclude, based on the advantages of the seal-less arrangement of Schmidt and its discouragement of using additional, superfluous components, that seals are not desirable in the arrangement of Schmidt and that there would be no reason to modify Schmidt to add back in unnecessary components that Schmidt explicitly discourages.”

Examiner disagrees with applicant’s assertion that equates the statement of ‘seals are not necessary’ to be the same as ‘seals are not desirable’. Schmidt does not explicitly discuss any advantages to the device without a seal. It merely states a seal is not necessary, meaning optional but would not be detrimental. 

MPEP 2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

MPEP 2143.01 Suggestion or Motivation To Modify the References
I.    PRIOR ART SUGGESTION OF THE CLAIMED INVENTION NOT NECESSARILY NEGATED BY DESIRABLE ALTERNATIVES 



Applicant's remarks state that Edwards does not maintain any gap between the piston head and cylinder wall, and it is not apparent from teachings of either reference how the proposed modification would maintain the purported function of either reference. The final rejection dated 12/09/2020, pages 2-4 addresses this in the response to arguments section and has explained that the teachings of both Allinquant and Edwards would perform in the same original manner as disclosed when implemented into Schmidt.
Edwards teaches grooves on the circumferential surface of a piston body. Schmidt is modified to include grooves on the circumferential surface of its piston body. The implemented grooves on the modified piston of Schmidt would still function as grooves as taught by Edwards, regardless of whether there is a gap between the circumference of the piston and the cylinder wall. The existence of the grooves provides additional space for fluid to flow around the piston, and this happens regardless of if there is a small gap between the piston head and cylinder wall. ‘

    PNG
    media_image1.png
    196
    125
    media_image1.png
    Greyscale

Allinquant teaches guide rings positioned near both axial ends of the piston. Schmidt is further modified to include guide rings guide rings positioned near both axial ends of the piston body. These guide rings would still function as guide rings that reduce friction by forming a small gap between the inner cylinder wall and the piston such that only the low-friction guide rings make contact with the inner cylinder wall. The previous modification by Edwards does not detract from the modification by Allinquant, 

    PNG
    media_image2.png
    273
    379
    media_image2.png
    Greyscale

Applicant's new amended limitations in claims 1, 12, 27 appear to be rendered obvious due to the manner of implementation of the spacing rings as taught by the teaching references Edwards and Allinquant.
The primary reference discloses a piston body as shown below:


    PNG
    media_image3.png
    329
    338
    media_image3.png
    Greyscale

Schmidt has a piston body with through holes from one side to the other side of the piston body. When modifying the piston body of Schmidt in a manner consistent to as disclosed by Edwards and Allinquant, would result in something akin to as seen below. The resulting piston as shown below is a crude representation of the modified piston of Schmidt in view of Edwards and Allinquant when adhering to the taught configurations of the teaching references.


    PNG
    media_image4.png
    747
    778
    media_image4.png
    Greyscale

Applicant’s remarks on page 13-14 state that the prior art does not disclose the features of claims 27, 28, 30 and 31. Examiner agrees that these features are not explicitly disclosed, however, in light of the combination of teachings from the prior art and the resulting modified piston when adhering strictly to the taught configurations, the resulting modified piston appears to render obvious the claimed features of claims 27, 28, 30, and 31 (see the rightward grooves on the modified piston above). 
Applicant's remarks pertaining to claims 33 and 34, applicant has amended the specification to explicitly discuss channel 6 being narrower than channel 5, however, there is not any disclose reason or benefit for such a feature. As there is no disclosed 
Applicant’s remarks state that the office action relies on an inherency argument, but examiner disagrees. Examiner has not relied on inherency but rather obviousness. Applicant’s claims do not require the entirety of one channel to be narrower than the other, therefore, a small portion of one channel being narrower than the other would read on applicant’s claim 33 limitation. Since Schmidt already discloses a rationale for use of a throttle element in one of the channels, it would appear to be obvious to implement a throttle feature in one of the channels, and by using a throttle, at least a section of the channel would be narrower than the other channel. A throttle element is sufficiently broad enough to encompass an orifice that restricts flow; and in order to restrict flow, a narrower section that forms the throttle must be present if implemented in the channel. Schmidt discloses the pair of ducts as being having the same diameter from the drawings, therefore implementing any type of orifice/throttle would cause at least a portion of one of the channels to be narrower than the other.

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421,82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."ld. at 418, 82 USPQ2d at 1396.

When implementing the features of Edwards and Allinquant in a manner consistent as to how they are taught by their original disclosures, the resulting modified piston of Schmidt (see modified piston of Schmidt above) would appear to render obvious applicant’s amended claim limitations reciting the relative positioning of the grooves and the connection ducts during operations of the device (for example, the left guide strip on the modified piston of Schmidt as seen above is maintained between the second end of the housing and the pair of connection ducts when the accumulator piston is in contact with the first end of the housing which meets applicant’s amended independent claim limitations).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 11-14, 19, 22, 23, 25, and 27-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, it is unclear how “a seal gap” should be construed in light of applicant’s remarks. Applicant's remarks state that "if the spacing rings 12 and 13 are not seals, then the Office Action's proposed combination does not disclose all the features of claim 1, including a "guide strip" that maintains a seal gap between the circumference of the head and the inner wall". It is unclear why applicant takes this stance because a seal gap is just a gap, and there is no claimed seal. This argument appears to raise a new issue, and raises further questions as to how the term "seal gap" should be construed. Applicant's disclosure does not appear to explicitly discuss any seal/sealing function in applicant's device. This makes the claims indefinite because the claim interpretation of this seal gap/limitation is in question due to applicant’s remarks. Applicant should clearly explain what a seal gap requires (a seal structure, and a gap between the seal and the sealing surface? or something else?) and point to where in the specification and drawings this is supported. As previously interpreted, a “seal gap” was merely a gap between the piston body and the cylinder wall.
Dependent claims 2-3, 6-8, 11, 13-14, 19, 22, 23, 25, and 27-34 are indefinite because they depend from indefinite independent claim 1 or 12.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-14, 19, 22, 23, 25, and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2013/0277190), hereinafter ’Schmidt’, in view of Edwards (US 2765731) and Allinquant (US 3168301).
Regarding claims 1 and 12, Schmidt discloses an accumulator module/a hydromechanical spring-loaded drive (Fig. 2) having an accumulator module (paragraph [0030]) for activating a high-voltage power switch (paragraph [0010],[0011],[0014]), wherein the accumulator module includes: a pressure-tight housing (1); an accumulator piston (30, 31} that protrudes into the housing and is axially movable in the housing (paragraph [0030]) between a first end of the housing (end of housing closed by cover 20} and a second end of the housing (the end of the housing opposite cover 20); the accumulator piston comprising: a head (31); a closure cover (20) that closes the first end of the housing in a pressure-tight manner; and a pair of connection ducts (11, 12} in the housing, for conveying a highly pressurized fluid (paragraph [0032]) to a high-pressure duct (10) located outside the housing; and a spring accumulator coupled to the piston (applicant's “spring accumulator” is disclosed to be a coil spring as indicated with reference character 14, therefore Schmidt’s spring 51 meets applicant’s ‘spring accumulator limitation).
Schmidt does not disclose: a guide strip fastened to a circumference of the head, wherein the guide strip is configured to contact an inner wall of the housing during an operation of the accumulator module to maintain a seal gap between the circumference of the head and the inner wall, wherein a diameter of the head is less than a diameter of the guide strip and less than a diameter of the inner wall; and at least one pressure-relief groove in the head, wherein the at least one pressure- relief groove is disposed 
However, Edwards discloses a device in which a piston slides within a fluid cylinder similar to Schmidt and the present application, and therefore constitutes analogous art. Edwards teaches a piston 17 with circumferential grooves 54 in one embodiment in Fig, 13 and an equivalent embodiment with a helical groove 58 in Fig, 15, as well as other equivalent embodiments in Figs. 8-15, and therefore establishes that helical grooves, circumferentially parallel grooves, and etc. are obvious equivalents that balance lateral pressure and effect lubrication (Edwards Col. 1 lines 37-48, Col. 5 lines 36-39, 44-49), Edwards teaches that these grooves provides hydraulic balance and pressure lubrication that assures free piston movement and prevents binding, sticking and cocking (Edwards Col. 1 lines 37-48) which prevents wear of the structures in the device. One of ordinary skill in the art would also recognize that these grooves reduce the side loads on the piston which allows the piston to move more freely.
Since providing hydraulic pressure balance, lubrication, and preventing binding and sticking is deemed beneficial to reduce wear caused by frictional engagement between the piston and cylinder, it would have been obvious to one of ordinary skill in the art at the time the Invention was filed to have modified the piston head of Schmidt to have implemented at least one pressure relief groove disposed around the circumference of the piston head as taught by Edwards.
The primary reference Schmidt discloses the second connection duct (Schmidt, ducts 11, 12) already and the modifying reference Edwards is only relied upon to teach the at least one pressure relief groove disposed around the circumference of the head of the piston. When implementing the pressure relief grooves as seen in Edwards, the grooves would be positioned along the axial length of the head of the piston in the middle area of the piston of Schmidt (consistent with Edwards’ grooves 54 that are along the axial length of piston 17) for the purpose of providing hydraulic balance and pressure lubrication that assures free piston movement and prevents binding, sticking 
The combination of Schmidt and Edwards does not disclose a guide strip fastened to a circumference of the head, wherein the guide strip is configured to contact an inner wall of the housing during an operation of the accumulator module to maintain a seal gap between the circumference of the head and the inner wall, wherein a diameter of the head is less than a diameter of the guide strip and less than a diameter of the inner wall; wherein the highly pressurized fluid is located in the seal gap between the Inner wall of the housing and the head of the accumulator piston during the operation of the accumulator module; and wherein the guide strip is maintained between the second end of the housing and the pair of connection ducts during the operation of the accumulator module.
However, Allinquant discloses a piston cylinder device in which the piston reciprocates within the fluid cylinder housing device similar to Schmidt and the present application and therefore constitutes analogous art. Allinquant teaches that it is beneficial to avoid any form or metal-to-metal friction and teaches to use guide rings 12, 13 made of polytetrafluoroethylene which has extremely low coefficient of friction to form a small gap between the piston and the inner wall of the cylinder (Allinquant, Col. 1 lines 28-46, Col. 2 lines 29-50). One of ordinary skill in the art would recognize that avoiding metal-to-metal contact friction would result in decreased wear on the piston body, thus increasing durability. Allinquant teaches wherein the guide strip is configured to contact an inner wall of the housing during an operation of the device to maintain a seal gap between the circumference of the head and the inner wall, wherein a diameter of the head is less than a diameter of the guide strip and less than a diameter of the inner wall (claimed relative diameters of structures are apparent from Allinquant Figures, note the gap between the piston body 1 and the inner wall of cylinder 2, with guide rings 12, 13 maintaining the gap).

In light of the combination of Schmidt, Edwards, and Allinquant, the resulting device of Schmidt would have a modified piston head that has a plurality of circumferential grooves positioned along the axial length of the piston as taught by Edwards and would also have guide strips near both axial ends of the piston head so that no metal-to-metal contact occurs between the piston and cylinder as taught by Allinquant, both modifications implemented for the purpose of an improved piston with decreased friction. This modified piston of Schmidt would result in having the highly pressurized fluid being located in the implemented gap between the inner wall of the housing and the head of the accumulator piston due to the guide strip(s) (in light of the modification by Allinquant) during the operation of the accumulator module of Schmidt, and the modified device would also have a guide strip (left guide strip on the modified piston of Schmidt as seen above) is maintained between the second end of the housing and the pair of connection ducts when the accumulator piston is in contact with the first end of the housing.

The combination of Schmidt, Edwards, and Allinquant further renders obvious the following dependent claims:
6. The accumulator module as claimed in claim 1, wherein the guide strip is disposed so as to be parallel with the at least one pressure-relief groove (implemented guide strips from Allinquant are oriented to be strictly in the circumferential direction, which are parallel to the implemented grooves of Edwards that are oriented strictly in the circumferential direction in Edwards Figs, 11, 13).

13. The hydromechanical spring-loaded drive as claimed in claim 12, wherein the at least one pressure-relief groove comprises at least two pressure-relief grooves of the same geometric design in the head of the accumulator piston, so as to run in a circumferential direction of said head and so as to have the same spacing from one another (Edwards, Fig. 13, 11, show the same geometric design and uniform spacing for the grooves, which are implemented into the piston of Schmidt).
14. The hydromechanical spring-loaded drive as claimed in claim 12, wherein the head of the accumulator piston has at least one through-bore (Schmidt, through bores 32 of piston head 31) configured to allow the highly pressurized fluid to flow between a base of the housing at the second end of the housing and at least one of the pair of connection ducts (Schmidt, fluid from chamber 13 on the piston head side flows through bores 32 of the piston to the ducts 11 and 12 on the other side of the piston head, Schmidt paragraph [0032]).
19. The hydromechanical spring-loaded drive as claimed in claim 12 wherein the guide strip in relation to the at least one pressure-relief groove is disposed on the head of the accumulator piston so as to be disposed within the housing between the at least one pressure-relief groove and the second end of the housing (in light of Allinquant, the guide rings would be located near the both axial ends of the piston head, and in light of the teachings of Edwards, the plurality of grooves would be disposed along the axial length of the piston as seen in Edward’s Figures, therefore this configuration would result in at least one guide ring being disposed on the head of the accumulator piston so as to be disposed within the housing between the at least one pressure-relief groove and the second end of the housing).
22. The hydromechanical spring-loaded drive as claimed in claim 12, wherein the closure cover is configured to axially guide the accumulator piston (Schmidt, paragraph [0030] cover 20 axially guides piston 30, 31).
25. The hydromechanical spring-loaded drive as claimed in claim 12, wherein a first distance between one of the pair of connection ducts and the closure cover is less 
30. The hydromechanical spring-loaded drive as claimed In claim 12, wherein one of the pair of connection ducts is maintained between the first end of the housing and the at least one pressure-relief groove during the entire operation of the accumulator module, and the other of the pair of connection ducts is located between the second end of the housing and the at least one pressure-relief groove during a portion of the operation of the accumulator module (the modified device of Schmidt, connection duct 12 is between the pressure relief grooves on the piston and the first end of the housing when the piston is position as seen in Schmidt Fig. 2; in light of Edwards Figures which show embodiments in which circumferential relief grooves are disposed along the axial length of the piston body, the modified piston of Schmidt would likewise have circumferential relief grooves disposed along the axial length of the piston and thus would have at least one relief groove positioned between duct 11 and the second end of the housing in Schmidt’s piston’s right-most position).
31. The hydromechanical spring-loaded drive as claimed in claim 30, wherein the other of the pair of connection ducts is between the first end of the housing and the at least one pressure-relief groove during another portion of the operation of the accumulator module (applicant has not defined what occurs "during operation” of the accumulator module, therefore the piston movement in either direction in the cylinder meets the limitation of “during operation of the accumulator module; the combination of Schmidt, Edwards, and Allinquant renders obvious this limitation because when the piston is in the position as seen in Schmidt Fig, 2, the ‘other of the pair of connection ducts' 11 of Schmidt is between the first end of the housing (where reference character 20 points to) and the at least one pressure relief groove 

Regarding claim 32, the combination of Schmidt, Edwards, and Allinquant renders obvious hydromechanical spring-loaded drive as claimed in claim 14, and further renders obvious the limitation wherein the at least one through-bore comprises: at least one axial bore portion (Schmidt, 32).
Schmidt does not disclose radial bores in communication with the axial bore in the piston, or at least one radial bore portion substantially perpendicular to the axial bore portion, wherein the at least one axial bore portion is configured to allow the highly pressurized fluid to flow between the base of the housing and the at least one radial bore portion, and wherein the at least one radial bore portion is configured to allow the highly pressurized fluid to flow between the at least one axial bore portion and at least one of the pair of connection ducts
However, previously discussed reference, Edwards, also discloses radial passages (Edwards 52, 58) connected to axial passages (Edwards 53, 57) within the piston in fluid communication with the circumferential grooves (Edwards, Fig. 8-13) and teaches that this allows for the grooves to transmit oil to the periphery of the piston to balance lateral pressure and effect lubrication (Edwards Col. 5 lines 27-50);
Since balancing lateral pressure is beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Schmidt in view of Edwards and Allinquant to have also used at least one radial bore with at least one radial bore portion substantially perpendicular to the axial bore portion, wherein the at least one axial bore portion is configured to allow the highly pressurized fluid to flow between the base of the housing and the at least one radial bore portion as taught by Edwards, which would result in the device of Schmidt to be configured such that the at least one radial bore portion is configured to allow the highly pressurized fluid to flow between the originally disclosed at least one axial bore portion of Schmidt and at least one of the pair of connection ducts.



Regarding claim 34, the combination of Schmidt, Edwards, and Allinquant renders obvious the accumulator module as claimed in claim 33, and further renders obvious the limitation wherein the first connection duct is located between the second connection duct and the first end of the housing (Schmidt, paragraph [0036] discloses “the flow rate through at least one of the sub-channels 11, 12 can be set by means of a throttle element”, it would have been obvious to one of ordinary skill in the art to have used a throttle in duct 12 and/or 11 with an obvious to try rationale because the disclosure of Schmidt teaches that the throttle may be in “at least one of the subchannels 11,12, meaning duct 11, or duct 12, or both ducts 11 and 12 may include a throttle element to control the flow rate into the piston chamber; one of ordinary skill in the art would recognize the finite number of exemplary embodiments captured by the disclosure of Schmidt and would be motivated to Implement any of the exemplary embodiments having throttles, including wherein the throttle is positioned in duct 11 which would meet applicant’s limitation of having a narrower first connection duct located between the second connection duct and the second end of the housing; implementing a throttle in duct 11 would allow the flow rate through duct 11 to be set as taught by Schmidt).
Further, since applicant has not disclosed that having a narrower first connection duct located between the second connection duct and the second end of the housing solves any stated problem or is for any particular purpose and it appears that the connection ducts of Schmidt would perform equally well with a narrower duct as 

Regarding claims 2, 3, 8, 11, 23, 27, 28, 29, see rejections to claims 13, 14, 19, 22, 25, 30, 31, 32, respectively, for equivalent/identical claim limitation mapping and discussion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        April 13, 2021